Citation Nr: 1748624	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  10-412 91	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1968 to April 1970, to include service in the Republic of Vietnam.  He received decorations, including the National Defense Service Medal, the Vietnam Service Medal, the Vietnam Campaign Medal, the Army Commendation Medal, and the Good Conduct Medal. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In September 2016, the Board remanded the issues of entitlement to service connection for bilateral hearing loss and tinnitus in order to schedule the Veteran for a hearing before the Board.  Thereafter, he testified concerning these issues at a hearing before the undersigned in June 2017.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In this regard, the Board notes that there is no evidence currently of record that reflects puretone threshold levels or speech recognition testing results at a level recognized as disabling by VA at any point during the pendency of the Veteran's claim.  See 38 C.F.R. § 3.385 (2017) (For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.).  See also Degmetich v. Brown, 104 F. 3d 1328 (1997) (reflecting that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

Instead, the May 2012 VA examining audiologist determined that puretone "threshold specific information could not be obtained for this [V]eteran with any degree of certainty," due to the Veteran's lack of cooperation with the testing procedures.  See May 2012 Hearing Loss and Tinnitus Disability Benefits Questionnaire (DBQ).  Additionally, this lack of cooperation prevented the examiner from rendering a diagnosis or opinion concerning the Veteran's asserted tinnitus.  Id.  

The Veteran underwent subsequent audiologic evaluation through VA in February 2015.  See February 2015 VA Audiology Consult.  That examining audiologist reported testing indicative of mild sensorineural hearing loss bilaterally but further noted that the results of puretone threshold testing "should not be used for a C&P exam . . . due to only fair reliability" because of the Veteran's "inconsistent" responses.  Id. (additionally noting that the Veteran's "[w]ord discrimination was excellent in both ears at 96%").

At his June 2017 Board hearing, the Veteran testified that his hearing disability impaired his ability to understand the VA audiologists' instructions.  See June 2017 Board Hearing Transcript.  As such, the Board finds that reexamination is warranted to again attempt to determine the nature and likely etiology of the Veteran's claimed bilateral hearing loss and tinnitus.  

The Veteran is advised that VA's duty to assist in developing the facts and evidence pertinent to his claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (further holding that "[i]f a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence").  Rather, it is his responsibility to cooperate with VA, including with any efforts to provide an adequate medical examination.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Thus, any failure to appear for or cooperate during a VA examination "subjects [the Veteran] to the risk of an adverse adjudication based on an incomplete and underdeveloped record."  Kowalski v. Nicholson, 19 Vet. App. 171, 181 (2005).

Additionally, the Veteran testified that he recently underwent a third VA hearing evaluation in June 2017.  However, the most recent VA treatment records that have been associated with the claims file are dated in February 2017.  As the Veteran has identified outstanding records of VA treatment that are pertinent to his claims, remand is also required to obtain them and associate them with the claims file.  See 38 C.F.R. § 3.159(c)(2) (2017); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder any outstanding VA treatment records, to specifically include any records of audiologic testing and evaluation conducted in June 2017.

2.  Thereafter, schedule the Veteran for a VA audiological examination, conducted by a state-licensed audiologist.  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the hearing examiner.  The examination report must reflect that such a review was undertaken.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examination must include a puretone audiometry test and a controlled speech discrimination test using the Maryland CNC word list.

After reviewing the file, eliciting a full medical history from the Veteran, conducting an examination of the Veteran, and performing any clinically indicated diagnostic testing, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified hearing loss and/or tinnitus had its clinical onset during active service or is related to any in-service disease, event, or injury, including specifically military noise exposure.

In providing this opinion, the examiner must consider and address the Veteran's reported history, including specifically his competent account of experiencing in-service acoustic trauma and a resultant auditory pathology consisting of decreased hearing acuity and tinnitus during and since his active service.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  In this regard, the examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran regarding symptomatology must be specifically acknowledged and considered in formulating any opinions concerning the onset and severity of his disability.  If the examiner rejects the Veteran's reports regarding the onset of hearing loss or tinnitus symptoms, the examiner must provide a reason for doing so.

The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor it as it is to find against it.

3.  Next, review the claims file to ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  See Stegall v. West, 11 Vet. App. 268 (1998). In particular, review the VA audiological examination report to ensure that it is responsive to and in compliance with the directives of this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

4.  Finally, after completing the requested development, and any additional notification and/or development that may be warranted, readjudicate the remaining claims on appeal based on the additional evidence of record.  If any of the benefits remain denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




